Citation Nr: 1532197	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  08-13 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a disorder manifested by headaches, as well as chronic pain in the upper extremities, lower extremities, neck, and shoulders, to include as due to an undiagnosed illness.
 
2. Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).
 
3. Entitlement to an effective date prior to September 26, 2005, for the award of service connection for PTSD.


REPRESENTATION

Veteran represented by:	Robert P. Walsh, Attorney




WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to June 1990, and from November 1990 to May 1991.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In March 2011, the Veteran presented testimony before the undersigned.  A copy of the hearing transcript has been associated with the record.

In May 2011, the Board remanded the appeal for further development, to include obtaining records and VA examinations.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems associated with the appeal.  Accordingly, any future consideration of this Veteran's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds that it is once again necessary to remand the Veteran's claims for development.  While the May 2011 remand directed the AOJ to obtain treatment records from the Grand Rapids Vet Center from 1991 to the present, the AOJ made only one unsuccessful attempt to do so, in part due to confusion regarding the address of the Vet Center.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 C.F.R. § 3.159(c)(2).  Thus on remand, these records should be obtained.  The AOJ is advised that the most recent address associated with the Grand Rapids Vet Center is 2050 Breton Rd SE, Grand Rapids, Michigan, 49546.  See Locations, Grand Rapids Vet Center, U.S. Department of Veterans Affairs, http://www.va.gov/directory/guide/facility.asp?ID=429 (July 21, 2015).

The Board also directed the AOJ to obtain treatment records from the Battle Creek VA Medical Center, to include the VA Outpatient Clinic in Grand Rapids, Michigan, from July 2006 to the present.  While the RO did so, this action was completed more than four years ago.  To ensure a complete record is before the Board, any outstanding records from these facilities from July 2011 to the present should also be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

As to entitlement to service connection for a disorder manifested by headaches and chronic pain, in January 2014, a VA examiner opined that the Veteran's chronic headaches "may" be related to her service-connected PTSD and that they were exacerbated by stress.  Although these statements are too speculative to establish service connection, because the Veteran is service connected for PTSD, an addendum opinion specifically addressing this issue is required.

Moreover, in an August 2014 addendum, the same examiner stated that because there was no specific disease entity for the Veteran's complaints, "this becomes an undiagnosed illness manifested by chronic pain and may be due to Persian Gulf War exposures."  The examiner should also clarify whether it is at least as likely as not that such undiagnosed illness is due to Persian Gulf War exposure.

Finally, in response to a February 2015 supplemental statement of the case, in March 2015, the representative submitted a VA Form 9 where he checked a box which read, "I have read the statement of the case and any supplemental statement of the case I received.  I am only appealing these issues."  Below, the representative wrote, "SSOC 2/17/2015" but addressed only the claims for service connection and an earlier effective date, thus suggesting that the Veteran did not intend to continue her appeal for an increased rating.  It is unclear to the Board whether the Veteran intends to withdraw this issue.

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and her attorney and request clarification as to whether she intends to withdraw any issue currently on appeal.  The Veteran and her attorney are advised that if she intends to withdraw any issue, she must do so in writing in accordance with 38 U.S.C.A. § 7105; 38 C.F.R. § 20.204 (2014).

2. Send the Veteran and her attorney a letter requesting that she return a VA Form 21-4142 with signed and dated authorization in order to enable VA to obtain treatment records from the Grand Rapids Vet Center, 2050 Breton Rd SE, Grand Rapids, Michigan, 49546.  Once the Veteran provides a completed release form authorizing VA to obtain these records, the AOJ should obtain such records, as well as any outstanding treatment records from July 2011 to the present from the Battle Creek VA Medical Center and the VA Outpatient Clinic in Grand Rapids, Michigan.  

If these records cannot be located, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

3. After completing #2 above, forward the entire claims file to the examiner who prepared the January 2014 and August 2014 opinions, or if that examiner is unavailable, to another suitably qualified VA examiner.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

a) The examiner should provide a medical opinion addressing whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's headaches were caused or aggravated (chronically or permanently worsened) by her service-connected PTSD.  If aggravation is found, the examiner should report the baseline level of severity of the headaches prior to the onset of aggravation and the increased manifestations which, in the examiner's opinion, are proximately due to the PTSD.  

The examiner is advised that the term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

b) The examiner should also clarify whether it is at least as likely as not (50 percent or greater probability) that the Veteran's complaints of pain are due to an undiagnosed illness related to her Persian Gulf War service.  If any current manifestations of pain, to include headaches, represent an objective indication of a chronic disability resulting from an undiagnosed illness or a chronic multisymptom illness, the examiner should also describe the extent to which the illness has manifested.

4. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

5. After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, she and her attorney should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


